Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1 10 and 18 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the determination of a minimum-energy path between fault points. This judicial exception is not integrated into a practical application because production of a minimum-energy path is an interim result applied to the general field of seismic exploration without any claim of using any particular hardware or in the use of the abstract result. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims contain limitations directed to mental steps and mathematical calculations.  These limitations are shown in Bold below.




1.    A method, comprising:
receiving fault points of a visual representation associated with a fault in a subterranean formation; and
determining, by a computing device, a minimum-energy path on the visual representation between the fault points to connect the fault points and that corresponds to the fault.

10.    A computing device, comprising: a processing device; and
a memory device in which instructions executable by the processing device are stored for causing the processing device to:
receive fault points of a visual representation associated with a fault in a subterranean formation; and
determine a minimum-energy path between the fault points to connect the fault points and that corresponds to the fault.

18.    A system, comprising:
a computing device, comprising:
a processing device;
a memory device in which instructions executable by the processing device are stored for causing the processing device to:
receive fault points of a visual representation associated with a fault in a subterranean formation, the fault points including a first endpoint and a second endpoint, the visual representation including one or more fault indicators corresponding to potential faults in the subterranean formation;
convert the one or more fault indicators to one or more positive fault indicators;
calculate a minimum-energy path between the fault points and corresponding to the fault; and
trace, on the visual representation, the minimum-energy path from the second endpoint to the first; and
a display device coupled to the computing device for displaying the visual representation and the minimum-energy path overlaid onto the visual representation.

Regarding Claim 1, the receiving of fault points is insignificant extra solution activity failing to identify any devices performing measurements and processes to identify fault points.
Regarding Claim 10, the claimed processing and memory devices are generic computer components and do not provide anything significant additional elements beyond the judicial exception.
Regarding claim 18 the computing device components are generic components and do not provide anything significant additional elements beyond the judicial exception.

The dependent claims 2-9, 11-17, and 19-20 only claim additional details of the abstract idea.

Regarding Prior Art
The prior art fails to anticipate or make obvious the invention claimed in the independent claims 1, 10 and 18.  In particular, the concept of determining a minimum energy path between fault points is novel as claimed in light of the specification.
Davidson, US 2003/0158669, teaches using seismic data to identify faults and use them to map horizontal stresses.  
Kim et al., US 2007/0078604 discusses analyzing fault surfaces where the final surface converges to a minimum energy state. However this process in no manner identifies any minimum-energy path between fault points.
Bittar et al., US 2012/0133367, teaches tracking the evolution of faults and creates fault maps of the formation created by a fracturing process.  However this process in no manner identifies any minimum-energy path between fault points.
Bardainne, US 2015/0185344, also teaches the formation and identification of faults created by hydraulic fracturing where the formation of the fault is the result of 
The dependent claims 2-9, 11-17 and 19-20 are dependent upon the novel independent claims.
Note that the claims are not allowed due to the 35 USC 101 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/REGIS J BETSCH/Primary Examiner, Art Unit 2857